Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12 July 2021.  In virtue of this communication, claims 1-39 are currently presented in the instant application.  Presently, claims 18 and 31 have been amended, claims 1-17 and 29-30 have been cancelled, and claims 35-39 have been newly added.

Response to Arguments
Applicant’s arguments filed 7/12/2021, with respect to the rejection of claim 18 have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 
As discussed in the arguments and in the interview held on 9 July 2021, Examiner agrees that the prior art only detects the break disc wear, and makes no mention of detecting cracks or other anomalies.  While it could be argued that the method of detection would presumably detect a crack (most likely by creating some sort of erroneous result), there is no information or description that would yield a) an alert for these types of errors, and b) specifically indicating a crack due to some sort of erroneous result, as a general “alert”, even if a) was completed or rendered obvious, would still be insufficient motivation for indicating specifically a crack, rather than a generic flaw in the system that could be any number of issues, including a crack).
Allowable Subject Matter
Claims 18-28 and 31-39 are allowed.








Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/16/2021